Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1/23:
display component adapted to display
input component adapted to receive
reading component adapted to capture
wireless interface component adapted to send and receive
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Upon review of the originally filed specification, claims 2/24/26 defines the display component to be a touch screen and claims 3/25/26 defines the reading component to be an RFID reader or an optical scanner.  Further, in light of ¶ 19 and 25, the specification has provided additional disclosure of structural elements that could correspond to each invocation.  However, in the interest of clarifying the record, the Examiner recommends for the applicant to make the record clear by explaining which structural component corresponds to which invocation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite
capturing a unique identifier coupled to and associated with a gas cylinder;
accessing historical data associated with the gas cylinder;
providing prompts including cylinder inspection criteria prompts and cylinder filling information prompts;
receiving user supplied responses to said prompts;
providing responses for inclusion with historical data associated with the gas cylinder.
The invention is directed towards the abstract idea of asset inspection and updating, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having a user look at the identification number provided on a gas cylinder, pulling out paper records that correspond to the gas cylinder based on comparing identification numbers found on the gas cylinder and paperwork, and writing responses to questions, fields, or the like in order for the paperwork to have the most up to date information.  As a non-limiting example, the process can be directed towards a user writing information to convey the current fill status, non-compliance observations, damage, time since last inspection, and etc.
The limitations of 
capturing a unique identifier coupled to and associated with a gas cylinder;
accessing historical data associated with the gas cylinder;
providing prompts including cylinder inspection criteria prompts and cylinder filling information prompts;
receiving user supplied responses to said prompts;
providing responses for inclusion with historical data associated with the gas cylinder, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database.  That is, other than reciting a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database in the context of this claim encompasses a user looking at the identification information provided on a gas cylinder, comparing the identification information with identification information provided on paperwork associated with each of their respective gas cylinders, and filling in updated information that corresponds to requested information found on the paperwork whose identification information matches the identification information on the gas cylinder.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. collecting and comparing identification information and writing down information that is being requested on the paperwork in order to have the most updated information. The generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database in the steps are recited at a high-level of generality (i.e., as a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database.  Although the claims recite additional elements, i.e. touch screen, wireless connection, database, and a RFID reader/optical scanner, the Examiner asserts that these elements have been recited at a high level of generality and merely recited to apply generic technology to the abstract idea.  The Examiner asserts that these elements are simply being used to communicate and store information, in a generic manner, and that the significant steps of the invention are being performed by a human while the technology is simply making the necessary information available to a user and storing the user responses in as much the same way that pen and paper would, i.e. writing down information and recording the information.
Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic mobile device, generic RFID reader/optical scanner, and a generic wireless connection to a generic database to perform the steps of 
capturing a unique identifier coupled to and associated with a gas cylinder;
accessing historical data associated with the gas cylinder;
providing prompts including cylinder inspection criteria prompts and cylinder filling information prompts;
receiving user supplied responses to said prompts;
providing responses for inclusion with historical data associated with the gas cylinder,
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 5 are directed towards generic technology and applying it to the abstract idea, as discussed above.
Claim 6 is directed towards collecting and comparing information and highlighting information based on the results of the comparison, in as much the same way that a second user would inform a first user that certain information is missing, does not appear correct, or etc. 
Claims 7 – 9 are directed towards features that have been discussed above with regards to claims 2 – 6. 
Claims 11, 12, 16, 17, 22 are directed towards features that have been discussed above with regards to claims 2 – 5.
Claim 13 – 15, 19 – 21 are directed towards features that have been discussed above with regards to claim 6 with the additional concept of the second user not presenting or making information available to the first user until the identified issue is resolved.
Claims 24 – 31 are directed towards concepts that have already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for updating information for an asset.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Parrill (WO 2019/112844 A1) in view of Plummer et al. (US PGPub 2010/0065146 A1).
In regards to claim 1, Parrill discloses a mobile device for managing safety aspects associated with gas cylinder fill operations, comprising: 
In regards to:
a memory for storing computer-executable instructions; 
a processor operatively coupled to said memory for executing said computer- executable instructions
(Fig. 1, 2A, 3, 10A; ¶ 20, 142, 136); and
a plurality of components operatively coupled to said processor for operating in accordance with said computer-executable instructions, said components including: 
a display component adapted to display prompts in accordance with said computer-executable instructions, said prompts including cylinder-inspection-criteria prompts and cylinder-[…]-data prompts (¶ 19, 20, 22, 23, 28, 30, 46, 50, 51, 57, 58, 60, 63, 64, 142 wherein the user’s mobile device displays prompts to a user for entering inspection related information for a gas cylinder), 
an input component adapted to receive user-supplied responses to said prompts (¶ 60, 63, 142 wherein the user’s mobile device receives user input in response to the prompts), 
a reading component adapted to capture a unique identifier coupled to and associated with a gas cylinder (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes a camera and RFID reader for capturing identification information of the gas cylinder), and 
a wireless interface component adapted to send and receive data over a wireless network (Fig. 10A; ¶ 33, 61 wherein the user’s mobile device communicates data over a wireless network), 
wherein said responses are associated with the unique identifier of the gas cylinder and are transmitted over the wireless network via said wireless interface component for inclusion with historical data associated with the gas cylinder maintained at a remote data store (¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder).  
Parrill discloses a system and method for managing and conducting inspection of gas cylinders.  Despite this, Parrill fails to explicitly disclose that the purpose of the inspection is for inspecting the quantity or fill state of the gas cylinder.
To be more specific, Parrill fails to explicitly disclose:
a display component adapted to display prompts in accordance with said computer-executable instructions, said prompts including cylinder-inspection-criteria prompts and cylinder-filling-data prompts.
However, Plummer, which is also directed towards gas cylinder inspection, further teaches that it is old and well-known in the art that one purpose of inspecting a gas cylinder is to inspect its fill state and determine whether the cylinder needs more fluid.  Further, similar to Parrill, Plummer teaches that a gas cylinder can be provided with an RFID tag in order to obtain necessary information about the gas cylinder in order to assist a user with the fill state inspection of the gas cylinder.  One of ordinary skill in the art looking upon the teachings of Plummer would have found it obvious that part of the inspection process of a gas cylinder is to determine its fill state so that the gas cylinder will operate as expected, in this case, ensure that sufficient gas is contained in the gas cylinder so that it can be used for its intended purpose, e.g., providing breathing gas, as well as asst in the filling process
(For support see: ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the gas cylinder inspection system and method of Parill with the ability to include filling inspection data, as taught by Plummer, as this is a well-known and established process involved with inspecting and determining whether a gas cylinder is and/or will operate as expected and ensure, for example, that sufficient breathing gas is contained within the gas cylinder, e.g., oxygen/air, especially since the gas cylinder of Parrill can be one that is used in a medical environment (Parrill – ¶ 36).
In regards to claim 2, the combination of Parrill and Plummer discloses a mobile device as in claim 1, wherein said display component and said input component are combined into a single component comprising a touch screen (¶ 142 wherein the user’s mobile device’s display and input can be a touch screen).  
In regards to claim 3, the combination of Parrill and Plummber discloses a mobile device as in claim 1, wherein said reading component comprises at least one of an RFID reader and an optical scanner (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes an RFID reader and optical scanner).  
In regards to claim 4, the combination of Parrill and Plummer discloses a mobile device as in claim 1, wherein said reading component comprises an RFID reader and an optical scanner, said mobile device further comprising a user-controlled switch for operatively coupling one of said RFID reader and said optical scanner to said processor (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device allows the user to capture information using the mobile device’s camera, RFID reader, or both by allowing the user to select (i.e. switch)), for example, the camera of the mobile device).  
In regards to claim 5, the combination of Parrill and Plummer discloses a mobile device as in claim 1, 
wherein said processor is configured by said computer-executable instructions for identifying discrepancies between said responses to said cylinder-inspection-criteria prompts and pre-determined acceptable responses to said cylinder-inspection-criteria prompts (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device identifies discrepancies between the user provided responses and predetermined and acceptable information), and 
wherein, when said discrepancies are identified, said processor is configured by said computer-executable instructions to display a warning on said display component and to prevent display of said cylinder-filling-data prompts on said display component (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device warns the user of the discrepancy to allow the user to correct themselves; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 6, the combination of Parrill and Plummer discloses a mobile device as in claim 5, wherein an indication of said warning is associated with the unique identifier of the gas cylinder and is transmitted over the wireless network via said wireless interface component for inclusion with the historical data associated with the gas cylinder (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the warning is associated with the particular gas cylinder, which has its own respective unique identifier, that is being inspected and wherein the system creates a record of an identified discrepancy based on the user’s mobile device transmitting the detection to the central system).  
In regards to claim 7, the combination of Parrill and Plummer discloses a mobile device as in claim 1, wherein said processor is configured by said computer-executable instructions to require a user-supplied confirmation response following receipt of said responses to said cylinder-inspection-criteria prompts, and to prevent display of said cylinder-filling-data prompts when said confirmation response is not provided (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device requires a user to confirm certain prompts and responses, e.g. if a discrepancy has been detected, and will prevent any further user input until confirmation is received from the user; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 8, the combination of Parrill and Plummer discloses a mobile device as in claim 1, wherein said processor is configured by said computer-executable instructions for storing said responses associated with the unique identifier of the gas cylinder at said mobile device when the wireless network is unavailable (¶ 88, 89, 117 wherein the user’s mobile device can store information locally when it is offline when performing inspection for specific gas cylinders).  
In regards to claim 9, the combination of Parrill and Plummer discloses a mobile device as in claim 1, wherein said processor is configured by said computer-executable instructions to download the historical data associated with the gas cylinder from the remote data store to said mobile device (¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder).  
In regards to claim 10, Parrill discloses a method of managing gas cylinder fill operations, comprising the steps of: 
capturing, by a mobile electronic device, a unique identifier coupled to and associated with a gas cylinder (¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder); 
establishing, by the mobile electronic device, a wireless connection with a remote database storing historical data associated with the gas cylinder (Fig. 10A; ¶ 33, 61 wherein the user’s mobile device communicates data over a wireless network; ¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder; ¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder); 
displaying, by the mobile electronic device, prompts related to the gas cylinder, said prompts including cylinder-inspection-criteria prompts and cylinder-[…]-data prompts (¶ 19, 20, 22, 23, 28, 30, 46, 50, 51, 57, 58, 60, 63, 64, 142 wherein the user’s mobile device displays prompts to a user for entering inspection related information for a gas cylinder); 
receiving, by the mobile electronic device, user-supplied responses to said prompts (¶ 60, 63, 142 wherein the user’s mobile device receives user input in response to the prompts); and 
transmitting, by the mobile electronic device, said responses via the wireless connection to the remote database for inclusion with the historical data associated with the gas cylinder (¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder).  
Parrill discloses a system and method for managing and conducting inspection of gas cylinders.  Despite this, Parrill fails to explicitly disclose that the purpose of the inspection is for inspecting the quantity or fill state of the gas cylinder.
To be more specific, Parrill fails to explicitly disclose:
displaying, by the mobile electronic device, prompts related to the gas cylinder, said prompts including cylinder-inspection-criteria prompts and cylinder-filling-data prompts.
However, Plummer, which is also directed towards gas cylinder inspection, further teaches that it is old and well-known in the art that one purpose of inspecting a gas cylinder is to inspect its fill state and determine whether the cylinder needs more fluid.  Further, similar to Parrill, Plummer teaches that a gas cylinder can be provided with an RFID tag in order to obtain necessary information about the gas cylinder in order to assist a user with the fill state inspection of the gas cylinder.  One of ordinary skill in the art looking upon the teachings of Plummer would have found it obvious that part of the inspection process of a gas cylinder is to determine its fill state so that the gas cylinder will operate as expected, in this case, ensure that sufficient gas is contained in the gas cylinder so that it can be used for its intended purpose, e.g., providing breathing gas, as well as asst in the filling process
(For support see: ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the gas cylinder inspection system and method of Parill with the ability to include filling inspection data, as taught by Plummer, as this is a well-known and established process involved with inspecting and determining whether a gas cylinder is and/or will operate as expected and ensure, for example, that sufficient breathing gas is contained within the gas cylinder, e.g., oxygen/air, especially since the gas cylinder of Parrill can be one that is used in a medical environment (Parrill – ¶ 36).
In regards to claim 11, the combination of Parrill and Plummer discloses a method according to claim 10, wherein the mobile electronic device includes a touch screen for said steps of displaying and receiving (¶ 142 wherein the user’s mobile device’s display and input can be a touch screen).  
In regards to claim 12, the combination of Parrill and Plummer discloses a method according to claim 10, wherein the mobile electronic device includes at least one of an RFID reader and an optical scanner for said step of capturing (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes an RFID reader and optical scanner).  
In regards to claim 13, the combination of Parrill and Plummer discloses a method according to claim 10, further comprising the steps of: 
identifying, by the mobile electronic device, discrepancies between said responses to said cylinder-inspection-criteria prompts and pre-determined acceptable responses to said cylinder-inspection-criteria prompts (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device identifies discrepancies between the user provided responses and predetermined and acceptable information); 
In regards to:
outputting, by the mobile electronic device, a warning when said discrepancies are identified; and 
preventing, by the mobile electronic device, display of said cylinder-filling-data prompts when said discrepancies are identified 
(¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device warns the user of the discrepancy to allow the user to correct themselves; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
14.	In regards to claim 14, the combination of Parrill and Plummer discloses a method according to claim 13, further comprising the step of associating, by the mobile electronic device, an indication of said warning with the unique identifier of the gas cylinder for inclusion with the historical data associated with the gas cylinder (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the warning is associated with the particular gas cylinder, which has its own respective unique identifier, that is being inspected and wherein the system creates a record of an identified discrepancy based on the user’s mobile device transmitting the detection to the central system).  
In regards to claim 15, the combination of Parrill and Plummer discloses a method according to claim 10, further comprising the steps of: 
requiring a user-supplied confirmation response following receipt of said responses to said cylinder-inspection-criteria prompts; and 
preventing display of said cylinder-filling-data prompts when said confirmation response is not provided 
(¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device requires a user to confirm certain prompts and responses, e.g. if a discrepancy has been detected, and will prevent any further user input until confirmation is received from the user; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 16, the combination of Parrill and Plummer discloses a method according to claim 10, further comprising the step of storing, by the mobile electronic device, said responses associated with the unique identifier of the gas cylinder when the wireless connection is unavailable (¶ 88, 89, 117 wherein the user’s mobile device can store information locally when it is offline when performing inspection for specific gas cylinders).  
In regards to claim 17, the combination of Parrill and Plummer discloses a method according to claim 10, further comprising the step of downloading the historical data associated with the gas cylinder from the remote database to the mobile electronic device (¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder).  
In regards to claim 18, Parrill discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution, cause a mobile electronic device including a processor to perform operations, comprising:
capturing a unique identifier coupled to and associated with a gas cylinder using one of an RFID reader and an optical scanner integrated with the mobile electronic device (¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder; Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes an RFID reader and optical scanner); 
establishing a wireless connection with a remote database storing historical data associated with the gas cylinder using a wireless transceiver integrated with the mobile electronic device (Fig. 10A; ¶ 33, 61 wherein the user’s mobile device communicates data over a wireless network; ¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder; ¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder); 
displaying prompts related to the gas cylinder on a display integrated with the mobile electronic device, said prompts including cylinder-inspection-criteria prompts and cylinder-[…]-data prompts (¶ 19, 20, 22, 23, 28, 30, 46, 50, 51, 57, 58, 60, 63, 64, 142 wherein the user’s mobile device displays prompts to a user for entering inspection related information for a gas cylinder; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above); 
receiving user-supplied responses to said prompts at an input device integrated with the mobile electronic device (¶ 60, 63, 142 wherein the user’s mobile device receives user input in response to the prompts); and 
transmitting said responses via the wireless connection to the remote database for inclusion with the historical data associated with the gas cylinder using the wireless transceiver (¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder).  
Parrill discloses a system and method for managing and conducting inspection of gas cylinders.  Despite this, Parrill fails to explicitly disclose that the purpose of the inspection is for inspecting the quantity or fill state of the gas cylinder.
To be more specific, Parrill fails to explicitly disclose:
displaying prompts related to the gas cylinder on a display integrated with the mobile electronic device, said prompts including cylinder-inspection-criteria prompts and cylinder-filling-data prompts.
However, Plummer, which is also directed towards gas cylinder inspection, further teaches that it is old and well-known in the art that one purpose of inspecting a gas cylinder is to inspect its fill state and determine whether the cylinder needs more fluid.  Further, similar to Parrill, Plummer teaches that a gas cylinder can be provided with an RFID tag in order to obtain necessary information about the gas cylinder in order to assist a user with the fill state inspection of the gas cylinder.  One of ordinary skill in the art looking upon the teachings of Plummer would have found it obvious that part of the inspection process of a gas cylinder is to determine its fill state so that the gas cylinder will operate as expected, in this case, ensure that sufficient gas is contained in the gas cylinder so that it can be used for its intended purpose, e.g., providing breathing gas, as well as asst in the filling process
(For support see: ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the gas cylinder inspection system and method of Parill with the ability to include filling inspection data, as taught by Plummer, as this is a well-known and established process involved with inspecting and determining whether a gas cylinder is and/or will operate as expected and ensure, for example, that sufficient breathing gas is contained within the gas cylinder, e.g., oxygen/air, especially since the gas cylinder of Parrill can be one that is used in a medical environment (Parrill – ¶ 36).
In regards to claim 19, the combination of Parrill and Plummer discloses a non-transitory computer-readable medium as in claim 18, wherein the operations further comprise: 
identifying discrepancies between said responses to said cylinder-inspection- criteria prompts and pre-determined acceptable responses to said cylinder-inspection- criteria prompts (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device identifies discrepancies between the user provided responses and predetermined and acceptable information); 
In regards to:
outputting a warning on the display when said discrepancies are identified; and 
preventing display of said cylinder-filling-data prompts on the display when said discrepancies are identified 
(¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device warns the user of the discrepancy to allow the user to correct themselves).  
In regards to claim 20, the combination of Parrill and Plummer discloses a non-transitory computer-readable medium as in claim 19, wherein the operations further comprise associating an indication of said warning with the unique identifier of the gas cylinder for inclusion with the historical data associated with the gas cylinder (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the warning is associated with the particular gas cylinder, which has its own respective unique identifier, that is being inspected and wherein the system creates a record of an identified discrepancy based on the user’s mobile device transmitting the detection to the central system).  
In regards to claim 21, the combination of Parrill and Plummer discloses a non-transitory computer-readable medium as of claim 18, wherein the operations further comprise requiring a user-supplied confirmation response following receipt of said responses to said cylinder-inspection-criteria prompts, and preventing display of said cylinder-filling-data prompts when said confirmation response is not provided (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device requires a user to confirm certain prompts and responses, e.g. if a discrepancy has been detected, and will prevent any further user input until confirmation is received from the user; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 22, the combination of Parrill and Plummer discloses a non-transitory computer-readable medium as of claim 18, wherein the operations further comprise downloading the historical data associated with the gas cylinder from the remote database to the mobile electronic device (¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder).  
In regards to claim 23, Parrill discloses a system for managing safety aspects associated with gas cylinder fill operations, comprising: 
In regards to:
a mobile device that includes 
a memory for storing computer-executable instructions, 
a processor operatively coupled to said memory for executing said computer- executable instructions
(Fig. 1, 2A, 3, 10A; ¶ 20, 142, 136), and 
a plurality of components operatively coupled to said processor for operating in accordance with said computer-executable instructions, said components including 
a display component adapted to display prompts in accordance with said computer-executable instructions, said prompts including cylinder-inspection-criteria prompts and cylinder-[…]-data prompts (¶ 19, 20, 22, 23, 28, 30, 46, 50, 51, 57, 58, 60, 63, 64, 142 wherein the user’s mobile device displays prompts to a user for entering inspection related information for a gas cylinder),
an input component adapted to receive user-supplied responses to said prompts (¶ 60, 63, 142 wherein the user’s mobile device receives user input in response to the prompts), 
a reading component adapted to capture a unique identifier coupled to and associated with a gas cylinder (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes a camera and RFID reader for capturing identification information of the gas cylinder), and 
a wireless interface component adapted to send and receive data over a wireless network (Fig. 10A; ¶ 33, 61 wherein the user’s mobile device communicates data over a wireless network); and 
In regards to:
a remote data store, accessible via the wireless network, for storing historical data associated with the gas cylinder, 
wherein said processor associates said responses with the unique identifier of the gas cylinder for subsequent transmission over the wireless network via said wireless interface component for inclusion with the historical data associated with the gas cylinder maintained at said remote data store 
(¶ 23, 45, 46, 57, 63 wherein the user’s responses are associated with a respective gas cylinder and its respective unique identifier and are transmitted over a wireless network to be included in the respective gas cylinders record that contains historical information for the respective gas cylinder).  
Parrill discloses a system and method for managing and conducting inspection of gas cylinders.  Despite this, Parrill fails to explicitly disclose that the purpose of the inspection is for inspecting the quantity or fill state of the gas cylinder.
To be more specific, Parrill fails to explicitly disclose:
a display component adapted to display prompts in accordance with said computer-executable instructions, said prompts including cylinder-inspection-criteria prompts and cylinder-filling-data prompts.
However, Plummer, which is also directed towards gas cylinder inspection, further teaches that it is old and well-known in the art that one purpose of inspecting a gas cylinder is to inspect its fill state and determine whether the cylinder needs more fluid.  Further, similar to Parrill, Plummer teaches that a gas cylinder can be provided with an RFID tag in order to obtain necessary information about the gas cylinder in order to assist a user with the fill state inspection of the gas cylinder.  One of ordinary skill in the art looking upon the teachings of Plummer would have found it obvious that part of the inspection process of a gas cylinder is to determine its fill state so that the gas cylinder will operate as expected, in this case, ensure that sufficient gas is contained in the gas cylinder so that it can be used for its intended purpose, e.g., providing breathing gas, as well as asst in the filling process
(For support see: ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the gas cylinder inspection system and method of Parill with the ability to include filling inspection data, as taught by Plummer, as this is a well-known and established process involved with inspecting and determining whether a gas cylinder is and/or will operate as expected and ensure, for example, that sufficient breathing gas is contained within the gas cylinder, e.g., oxygen/air, especially since the gas cylinder of Parrill can be one that is used in a medical environment (Parrill – ¶ 36).
In regards to claim 24, the combination of Parrill and Plummer discloses a system as in claim 23, wherein said display component and said input component are combined into a single component comprising a touch screen (¶ 142 wherein the user’s mobile device’s display and input can be a touch screen).  
In regards to claim 25, the combination of Parrill and Plummer discloses a system as in claim 23, wherein said reading component comprises at least one of an RFID reader and an optical scanner (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device includes an RFID reader and optical scanner).  
In regards to claim 26, the combination of Parrill and Plummer discloses a system as in claim 23 wherein said reading component comprises an RFID reader and an optical scanner, said mobile device further comprising a user-controlled switch for operatively coupling one of said RFID reader and said optical scanner to said processor (Fig. 10A; ¶ 62, 65, 140 wherein the user’s mobile device allows the user to capture information using the mobile device’s camera, RFID reader, or both by allowing the user to select (i.e. switch)), for example, the camera of the mobile device).  
In regards to claim 27, the combination of Parrill and Plummer discloses a system as in claim 23, 
wherein said processor is configured by said computer-executable instructions for identifying discrepancies between said responses to said cylinder-inspection-criteria prompts and pre-determined acceptable responses to said cylinder-inspection-criteria prompts (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device identifies discrepancies between the user provided responses and predetermined and acceptable information), and 
wherein, when said discrepancies are identified, said processor is configured by said computer-executable instructions to display a warning on said display component and to prevent display of said cylinder-filling-data prompts on said display component (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 28, the combination of Parrill and Plummer discloses a system as in claim 27, wherein an indication of said warning is associated with the unique identifier of the gas cylinder and is transmitted over the wireless network via said wireless interface component for inclusion with the historical data associated with the gas cylinder (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the warning is associated with the particular gas cylinder, which has its own respective unique identifier, that is being inspected and wherein the system creates a record of an identified discrepancy based on the user’s mobile device transmitting the detection to the central system).  
In regards to claim 29, the combination of Parrill and Plummer discloses a system as in claim 23, wherein said processor is configured by said computer- executable instructions to require a user-supplied confirmation response following receipt of said responses to said cylinder-inspection-criteria prompts, and to prevent display of said cylinder-filling-data prompts when said confirmation response is not provided (¶ 23, 30, 50, 60, 63, 64, 65, 67, 71, 80 wherein the user’s mobile device requires a user to confirm certain prompts and responses, e.g. if a discrepancy has been detected, and will prevent any further user input until confirmation is received from the user; Plummer – ¶ 4, 7, 8, 13, 14, 15, 16, 18, 19; Claim 20 regarding fill data, as was discussed above).  
In regards to claim 30, the combination of Parrill and Plummer discloses a system as in claim 23, wherein said processor is configured by said computer- executable instructions for storing said responses associated with the unique identifier of the gas cylinder at said mobile device when the wireless network is unavailable (¶ 88, 89, 117 wherein the user’s mobile device can store information locally when it is offline when performing inspection for specific gas cylinders).  
In regards to claim 31, the combination of Parrill and Plummer discloses a system as in claim 23, wherein said processor is configured by said computer- executable instructions to download the historical data associated with the gas cylinder from the remote data store to said mobile device (¶ 23, 45, 46, 57, 63, 88, 89, 117 wherein the user’s mobile device can download information for a particular gas cylinder from the central system in order to conduct inspection of a particular gas cylinder).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Baird, IV et al. (US PGPub 2020/0072698 A1); Cattone (US Patent 10,318,930 B2); Anderson (RU 2719555 C1) – which are directed towards the inspection and records keeping of gas cylinders
Hallie Forcinio (Preventing Temperature Abuse) – which is directed towards the utilization of mobile devices to inspect assets for compliance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/29/2022